Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 21-33, 36-39, and 41-43 were previously pending and were rejected in the previous office action. Claim(s) 21-27, 36-39, and 41-43 were amended. Claim(s) 1-20, 34-35, and 40 were cancelled. Claim(s) 28-33 were left as original/previously presented. Claim(s) 21-33, 36-39, and 41-43 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 23, 2021, has been entered





Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 21-33, 36-39, and 41-43, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	However, Applicant argues, on page 12, none of the reference including Jones et al. (US 20170046658), disclose one or more categorical designations comprise at least one of: a backhaul designation. Examiner, respectfully, disagrees with this argument. Examiner, notes that Jones et al. teaches applicant’s limitation of “the one or more categorical designations comprising at least one of: a backhaul designation,” when Jones et al. teaches that the system is able to determine an anticipated turn-around time (i.e., upcoming time interval) for availability of the transportation service provider for a backhaul leg (i.e., one or more categorical designations), see Claim 7. Applicant also, argues that the reference fails to disclose a profile that is generated based on ‘(i) the recent location of the respective freight operator, and (ii) a current progress of the respective freight operator fulfilling the current shipping assignment of the respective freight operator based on the monitored freight activity data.’ Examiner, respectfully, disagrees. Here, Jones et al. teaches that a drivers’ profile can be based on current location, desired end location, load origin, load destination, and desired dead-head miles preferences. Jones et al., further, teaches that the non-user defined preferences can be used for the driver profiles which includes the preferences on a drivers’ current and most recently accepted assignments. Examiner, further, guides applicant’s attention to the 103 rejection section.
	Secondly, Applicant, also, argues that Wagner (US 2017/0061376) fails to disclose a freight activity profile…being automatically generated by the computing system. Examiner, respectfully, disagrees with applicants argument. As an initial matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Wagner was merely used to show that a profile can be generated automatically by a computer system. Wagner et al. teaches that a carrier can provide a computer system shipping rules by scanning the rules through a machine, which, will be used to determine the one or more carriers that will ship the freight based on the scanned rules. The system will then store the carrier rules into a database (i.e., profile) and as the shipping rules change the revised rules will be sent to the system via the API. Based, on BRI, examiner, notes that based on applicant’s specification an API can be used by a service application, which, a profile can be obtained and maintained, see applicant’s specification 0046-0047. Thus, Wagner teaches an API that can obtain shipping rules of a carrier and maintain those shipping rules, which, the API can also receive updated shipping rules. Furthermore, see the above argument in regards to Jones et al. to see the argument of how a profile is generated based on i) the recent location of the respective freight operator, and (ii) a current progress of the respective freight operator fulfilling the current shipping assignment of the respective freight operator based on the monitored freight activity data. Therefore, applicant’s argument is not persuasive.

	Examiner, respectfully, suggests that applicant consider one possible amendment for overcoming the prior art reference(s) by amending the limitation to recite “…determining, based on (i) the freight activity profile of each of the plurality of freight operators and (ii) three or more categorical designations of the plurality of freight operators, a group of candidate freight operators that are available for fulfilling the open shipping request during an upcoming time interval, the three or more categorical designations comprising: a backhaul designation, a reload designation, an identical shipment designation, a preference designation, and a home designation, wherein the backhaul designation is based on the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a first threshold distance of the loading location of the open shipping request….” Such amendment for the three or more categorical designations seems to be supported by applicant’s specification paragraph 0019, 0060, and 0085 (e.g., other paragraphs and Fig(s). may also provide support). Also, applicant can consider another possible amendment of reciting how the three or more categorical designations are ranked (e.g., highest priority, second highest priority, etc.) and how the system use these rankings to select the available freight operators. Such amendment for the rankings seems to be supported by applicant’s specification paragraph 0019 and 0086 (e.g., other paragraphs and Fig(s). may also provide support). Therefore, applicant’s arguments are not persuasive. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-22, 25-27, 36-37, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and further in view of Wagner et al. (US 2017/0061376) and further in view of Muckell et al. (US 2010/0179849) and further in view of Miller et al. (US 2015/0006428). 
	Regarding Claim 21, Jones et al., teaches a computer system comprising: 
One or more processors; set of memory resources to store a set of instructions; wherein the one or more processor execute the set of instructions to perform service operations for a plurality of freight operators, the service operations including: (Paragraph(s) 0315-0317)(Jones et al. teaches a system for determining freight shipments, which, will use computing devices. Examiner, respectfully, notes that this system must inherently include processors, memory to store instructions, and instructions to implement the required system for matching freights) 
Communicating, over one or more networks, with computing devices of the plurality of freight operators, each computing device of each respective freight operator of the plurality of freight operators including a service application that executes to transmit freight activity data to the computer system, the freight activity data including location information that identifies a recent location of the respective freight operator, the location information collected using one or more location determination resources of the computing device. (Paragraph(s) 0086 and 0300-0303)(Jones et al. teaches a system that is able to communicate with driver(s) device(s) and provide them with an option to accept and/or decline load matches via a device application. The system will allows track the locations of the driver. Jones et al., further, teaches that tracking can be achieved by GPS (i.e., location determination resources) enabled devices  that will report the GPS positioning of the mobile device, see paragraph(s) 0016) 
Monitoring, using the transmitted freight activity data, each respective freight operator of the plurality of freight operators over a duration in which the respective freight operator operates a freight vehicle to fulfill a current shipping assignment, the current shipping assignment of the respective freight operator being associated with a loading location of the current shipping assignment and a delivery location of the current shipping assignment. (Paragraph(s) 0086, 0136, 0138, 0165, and 0231-0232)(Jones et al. teaches a system that allows a driver to have their location tracked. Jones et al., further, teaches that the system will find the driver loads based on the drivers’ current location, lanes taken by the driver, desired end location, load origin (i.e., loading location), load destination (i.e., delivery location), and other parameters. Jones et al., further, teaches that the system will determine transportation service providers and a suitable lane for the transportation service provider based on the time allowed for the transportation service provider to return to the home base. Examiner, respectfully, notes that the current shipping assignment that can be for operators that are initiating an assignment, see applicant’s specification 0035, and the prior art reference provides that the GPS tracking can occur during initiating a transportation service, see Claim 7)
based on monitoring each respective freight operator, generating, by the computer system, a freight activity profile for each respective freight operator of the plurality of freight operators. (Paragraph(s) 0238 and 0268)(Jones et al. teaches that a driver profile can be determined, which, contains various parameters. Jones et al., further, teaches that the system can also take into account the drivers favorite lanes, geography serviced or operating jurisdictions, and limits on backhaul such as the drivers non-user defined preferences)
The freight activity profile:
comprising assignment information for the current shipping assignment. (Paragraph(s) 0228-0236 and 0268-0271)(Jones et al. teaches that a drivers’ profile can be based on current location, desired end location, load origin, load destination, and desired dead-head miles preferences. Jones et al., further, teaches that non-user defined preferences can be used for the driver profiles which includes the preferences on a drivers’ current and most recently accepted assignments. Jones et al., further, teaches that the system can update the drivers positive and negative preferences based on loads that have already been selected such as the origin and destination geography location information of the hauls, see paragraph(s) 0275-0276)

Receiving, over the one or more networks, a set of open shipping requests from one or more shippers. (Paragraph(s) 0099)(Jones et al. teaches that a shipper or other interested party is able to request a shipment transportation quote. Jones, et al., teaches that this request can include origin, destination, and at least on characterization of the load, see paragraph 0027.  Examiner, respectfully, notes that the communication can happen using mobile communication devices, phone, SMS, web and other forms, see paragraph 0187) 
Each open shipping request of the set of open shipping requests being associated with freight information comprising a freight load, a loading location of the open shipping request, and a delivery location of the open shipping request. (Paragraph(s) 0059, 0060, 0062-0063, and 0067)(Jones et al. teaches that the user and/or shipper transportation request can include the origin location of the load, the destination of the load, a generic description of the load (i.e., a freight load), and the dimensions of the load along with other descriptions, see paragraph(s) 0060-0079)
For each open shipping request of the set of open shipping requests: 
Determining, based on (i) the freight activity profile of each of the plurality of freight operators and (ii) one or more categorical designations of the plurality of freight operators, a group of candidate freight operators that are or will be available for fulfilling the open shipping request during an upcoming time interval. (Paragraph(s) 0047, 0268-0269, and 0298-0299); and (Claim 7)(Jones et al. teaches that transportation service providers are able to extend the shipping lane to cover larger geographic areas for the origin and destination to include return backhaul loads, see paragraph 0047. Jones et al., further, teaches that the system is able to determine an anticipated turn-around time (i.e., upcoming time interval) for availability of the transportation service provider for a subsequent backhaul leg (i.e., one or more categorical designations), as taught in Claim 7 (i.e., determining based on one or more categorical designations of the plurality of freight operators, a group of candidate freight operators that will be available for fulfilling the open shipping request during an upcoming time interval). Jones et al., also, teaches that the system will determine non-user preferences to filter and rank the drivers based on the positive references, which, include the lanes for the drivers. The system can determine the probability of the drives accepting loads and if it is possible to search for loads meeting the drivers preferences for which the drivers will be available based on the drivers current schedule (i.e., determining based on the freight activity profile of each of the plurality of freight operators a group of candidate freight operators that will be available))  
the one or more categorical designations comprising at least one of: a backhaul designation. (Claim 7)( Jones et al. teaches the system is able to determine an anticipated turn-around time (i.e., upcoming time interval) for availability of the transportation service provider for a backhaul leg (i.e., one or more categorical designations))
wherein the backhaul designation is based on the delivery location of the current shipping assignment that the candidate freight operator is fulfilling  of the loading location of the open shipping request. (Paragraph(s) 0136, 0147, 0253, 0270, and 0275)(Jones et al. teaches a TSP can accept a backhaul request. If the TSP accepts the backhaul then an shipping lane is determined based on various factors. Jones et al., further, teaches that the system can use tracking information to offer the backhaul loads as well as distance to pick up the load, as well as deadhead distance from a load. Examiner, further, notes that the backhaul can be between two locations of a departure and return trip, which, the shipping lane will be based on a geographic area such as New York to San Fran (i.e., destination) then from San Fran to Philadelphia (i.e., origin or loading location).And then from Philadelphia back to New York, see paragraph(s) 0047-0048. Examiner, further, notes that the process can be for consolidated shipping)

Transmitting over the one or more networks 
The information causing the service application on the computing device of each candidate freight operator of the group to generate an interactive user interface that includes a set of selectable features, that when interacted with by the candidate freight operator, causes the service application on the computing device of the candidate freight operator to transmit, over the one or more networks, data indicating whether the candidate freight operator accepts open shipping request. (Paragraph(s) 0185 and 0189)(Jones et al. teaches providing matched transportation service providers with ‘opt-in,’ and opt-out,’ functions (i.e., selectable features) for responding to the shipper’s transportation request. Jones et al., further, teaches that upon the system matching the driver then the system will allow the driver to reply with an ‘opt-in,’ option, which, the system will take that as an acceptance of an invitation to bid for the load. The system will then award the carrier with the lowest bid the load after the time limit has expired for acceptance, as taught in paragraph 0195)
Receiving, over the one or more networks, acceptance data indicating that 
	With respect to the above limitations: while Jones et al. teaches a system for determining freight shipments via a computing device. Jones et al., further, teaches a system that is able to communicate with driver’s devices. The system will track the locations of the drivers, which, will find loads near them based on profile information that includes input information and non-user defined parameters. Jones et al., also, teaches that a shipper can request a transportation request, which, the system will notify drivers allowing them to accept and/or decline the load matches via device inputs. To the extent that Jones et al. doesn’t teach a network, processor, and memory, see Millhouse below. However, Jones et al., doesn’t explicitly teach a backhaul designation is based on the delivery location of the current shipping assignment being within a first threshold distance of the loading location, which, the system will prioritize the group of candidate freight operators based on respective rankings of the one or more categorical designations. Jones et al., also, doesn’t explicitly teach that profiles will be generated without inputs by an operator and that a first freight operator will be accept a freight first. 
	But, Millhouse in the analogous art of matching loads to carriers, teaches 
Transmitting over the one or more networks information corresponding to the open shipping request to the computing device of each candidate freight operator in the group of candidate freight operators.(Paragraph 0043)(Millhouse teaches a system that will determine carriers that are a match for a given outbound load(s). The system will then transmit a notification indicating availability of the outbound load only to the carriers that are a match. Examiner, respectfully, notes that the outbound loads will be transmitted via a notification to the carrier device such as an email and/or other formats, see Paragraph 0030. Examiner, further, notes that the system can transmit orders/request over a network, see paragraph(s) 0017 and 0033; and Fig. 1(120). Examiner, further notes that the system includes a non-transitory computer readable medium and a processor along with a memory that has instructions for executing the system, see paragraph(s) 0024 and 0026)
Receive, over the one or more networks, acceptance data indicating that a first freight operator in the group has accepted. (Paragraph(s) 0045-0046)(Millhouse teaches that the system will allow the matched carriers to view the available outbound loads. Millhouse, further, teaches that after an operator via a carrier computing device clicks an “Accept,” button associated with the outbound load then the system will prevent other carriers from accepting the load. Millhouse, also, teaches that the accepted outbound load will be transmitted to the database for storage)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify providing freight loads to freight operators of Jones et al., by incorporating the teachings of a system that will transmit freight information via a network to multiple carriers, which, will allow the first operator to accept the load and then preventing others from accepting the load of Millhouse et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent preferential assigning of loads to some carriers over others. (Millhouse et al.: Paragraph 0003)
	With respect to the above limitations: while Millhouse et al. teaches system for determining multiple carriers for a load and allowing the first carrier to accept the load. However, Jones et al. and Millhouse et al., do not explicitly teach doesn’t explicitly teach a backhaul designation is based on the delivery location of the current shipping assignment being within a first threshold distance of the loading location, which, the system will prioritize the group of candidate freight operators based on respective rankings of the one or more categorical designations. Jones et al., also, doesn’t explicitly teach that profiles will be generated without inputs by an operator and that a first freight operator will be accept a freight first. 
	But, Wagner et al. in the analogous art of determining carriers for a shipment, teaches freight activity profile, being automatically generated, by the computer system. (Paragraph(s) 0020 and 0023)(Wagner et al. teaches that a carrier can provide a computer system shipping rules by scanning the rules through a machine. The system will then store the carrier rules into a database. The system will then determine one or more carriers that will ship the freight unit based on the scanned shipping rules. Examiner, further, notes that the carrier will provide the uploaded document to the system via an Application programming interface (API), which, the system can rank the carriers based on the shipping rules obtained. Examiner, further, notes that based on applicant’s specification an API can be used by a service application, which, a profile can be obtained and maintained, see applicant’s specification 0046-0047)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify providing profile information that includes non-user defined information of Jones et al. and a system that can generate carrier profiles of Millhouse et al., by incorporating the teachings of a system that allows a carrier to upload documents via an API, which, the system will then store carrier rules into a database for ranking the carriers to loads of Wagner et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help better choose the absolute cheapest carrier for a specific shipment in a specific lane. (Wagner et al.: Paragraph 0002)
	With respect to the above limitations: while Wagner et al. teaches a system that can generate a carrier profile after rules are scanned using an API and a system that rank carrier loads. However, Jones et al./Millhouse et al./Wagner et al., do not explicitly teach a backhaul designation is based on the delivery location of the current shipping assignment being within a first threshold distance of the loading location, which, the system will prioritize the group of candidate freight operators based on respective rankings of the one or more categorical designations. 
	But, Muckell et al. in the analogous art of identifying backhaul opportunities, teaches backhaul designation is based on the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a first threshold distance. (Paragraph(s) 0009, 0037-0038, and 0039)(Muckell et al. teaches a backhaul matching module configured to match an empty trip to one of the vehicle hubs with one or more of the similar set of trips identified by the characterization module to identify a backhaul opportunity, see paragraph 0009. Muckell et al., further, teaches that the system can take into account a driver that has just delivered a shipment to a Virginia/North Carolina border (i.e., current shipping assignment) and the driver needs to return towards a distribution center outside the Richmond metropolitan area (i.e., delivery location). The system will determine a backhaul opportunities that exists halfway towards the Richmond area, which, the system will rank those opportunities, see paragraph(s) 0036-0038. Muckell et al., further, teaches that backhaul opportunities will be identified based on identifying trips with a start point and an end point, which,  the system will determine if a spatial distance (i.e., first threshold distance) is between respective start points and endpoints that are below a predetermined distance criterion and then the frequency of each of those trips to identify backhaul opportunities for the proposed empty trip, see paragraph 0039)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining freight operators for loads of Jones et al., a system that transmit loads to carriers of Millhouse et al., and a system that allows a carrier to upload documents via an API, which, the system will then store carrier rules into a database for ranking the carriers to loads of Wagner et al., by incorporating the teachings of determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce wasteful expenditures of vehicles or tractor-trailers with little or no cargo by identifying backhauling loads on a return trip from a delivery point to a home base. (Muckell et al.: Paragraph 0005)
	With respect to the above limitations: while Muckell et al. teaches using a spatial distance that is within a predetermined distance of a vehicle and determining backhaul opportunities that are within that threshold distance. However, Jones et al./Millhouse et al./Wagner et al./Muckell et al., do not explicitly teach prioritizing candidate freight operators based on respective rankings of the one or more categorical designations.  
	But, Miller et al. in the analogous art of matching freight shipments, prioritizing the group of candidate freight operators based on respective rankings of the one or more categorical designations. (Paragraph 0056)(Miller et al. teaches a system for matching loads to carriers. The system can consider multiple carriers based on distance (i.e., categorical designation) from a pickup and drop-off location. The system will then score and rank the truck options, which, the system will give the first truck a lower score compared to the second truck having a higher score. Examiner, respectfully, notes that the distance can be the distance between specific locations such as load location to a next location, deadhead miles, and/or between two other specified points such as current location and future drop-off, see paragraph(s) 0025-0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify matching a load to a freight operator of Jones et al., a system that can match loads to a carrier of Millhouse et al., a system that will rank and match operators for loads of Wagner et al., and determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier route of Muckell et al., by incorporating the teachings of a system that rank multiple carriers based on distance in order to match them to a load of Miller et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better optimize matching of loads to carriers.  (Miller et al.: Paragraph 0002)

	Regarding Claim 22, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 21 and 
wherein the one or more categorical designations further includes reload designation. (Paragraph(s) 0185, 0261, and 0268-0271)( (Paragraph(s) 0047-0048 and 0146-0148)(Jones et al. teaches that TSP can use a shipping lane based on a geographical area from an origin and destination. If a long distance backhaul is being performed then the TSP is already providing services between New York and San Francisco, then the TSP can stop in Philadelphia for a shipment (i.e., reload) based on a shorter distance 
wherein the one or more categorical designations further includes an identical designation. (Paragraph(s) 0185, 0261, and 0268-0271)(Jones et al. teaches parameters that will match a TSP to loads including shipping lane history, past bidding history, and history of declining certain loads. The system will filter load matches by driver load history and driver preferences which can be based on past loads (i.e., identical shipment designation)) 

	With respect to the above limitations: while Jones et al. teaches a reloading and identical shipment designation. However, Jones et al. and Millhouse et al., do not explicitly teach prioritizing the candidate freight operators based on at least in part on the categorical designation of each candidate freight operator.
	But, Wagner et al. in the analogous art of determining carriers for a shipment, teaches wherein prioritizing the group of candidate freight operators comprises ranking each candidate freight operator amongst the group based at least in part on categorical designation of each candidate freight operator of the group. (Paragraph 0057)(Wagner et al. teaches that the system will rank carriers in ascending order based on carrier shipping rules (i.e., preference designation))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify matching a load to a freight operator of Jones et al. and a system that can match loads to a carrier of Millhouse et al.,  by incorporating the teachings of a system that will rank and match operators for loads of Wagner et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help better choose the absolute cheapest carrier for a specific shipment in a specific lane. (Wagner et al.: Paragraph 0002)
	With respect to the above limitations: while Wagner et al. teaches ranking carriers based on carrier shipment rules. However, to the extent that Jones et al./Millhouse et al./Wagner et al./Muckell et al., do not teach ranking each operator.
	But, Miller et al. in the analogous art of matching freight shipments, teaches rank each candidate freight operator amongst the group based at least in part on categorical designation. (Paragraph 0056)(Miller et al. teaches a system for matching loads to carriers. The system can consider multiple carriers based on distance (i.e., categorical designation) from a pickup and drop-off location. The system will then score and rank the options, which, the system will give the first truck a lower score compared to the second truck having a higher score. Examiner, respectfully, notes that the distance can be the distance between specific locations such as load location to a next location, deadhead miles, and/or between two other specified points such as current location and future drop-off, see paragraph(s) 0025-0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify matching a load to a freight operator of Jones et al., a system that can match loads to a carrier of Millhouse et al., a system that will rank and match operators for loads of Wagner et al., and determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier route of Muckell et al., by incorporating the teachings of a system that rank multiple carriers based on distance in order to match them to a load of Miller et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better optimize matching of loads to carriers.  (Miller et al.: Paragraph 0002)

	Regarding Claim 25, Jones et al/Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 21 and wherein the one or more categorical designations includes an identical shipment designation and wherein the identical shipment designation identifies that one or more request parameters of the set of open shipping requests are equivalent to one or more corresponding parameters of a previous shipping assignment that the candidate freight operator fulfilled. (Paragraph(s) 0185, 0261, and 0268-0271)(Jones et al. teaches parameters that will match a TSP to loads including shipping lane history, past bidding history, and history of declining certain loads. The system will filter load matches by driver load history and driver preferences which can be based on past loads (i.e., identical shipment designation)) 

	Regarding Claim 26, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 21 and wherein the one or more categorical designations includes a home designation and wherein the home designation identifies that at least one of the delivery location or the loading location of the open shipping request is within a home area of the candidate freight operator. (Paragraph(s) 0118, 0136-0139, 0185, and 0228-0232)(Jones et al. teaches that a shipper can request backhaul bids based on the driver retuning to home base (i.e., home designation) or another specified location. The system will determine if the TSP will accept the bid for the backhaul based on the estimated time of availability to by the TSP before returning to the home base (i.e., home designation), the demand for transportation service to the home base from the intermediate destinations and the destinations requested by the TSP.  Examiner, further, notes that the system will rank the loads for the driver based on current location and the dead-head miles to the origin and/or destination and the desire region, see paragraph(s) 0228-0234)

	Regarding Claim 27, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 21 and wherein the one or more categorical designations includes a preference designation and wherein preference designation identifies that at least one of the delivery location or the loading location of the open shipping request is within a preferred geographic area of the candidate freight operator. (Paragraph(s) 0147)(Jones et al. teaches the system will determine the drivers next leg based on the desire of the TSP to remain within a geographical territory. Examiner, respectfully, notes that the drivers profile information can include geography or operating jurisdictions for matching with loads, see paragraph(s) 0238 and 0244)

	Regarding Claim 36, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches a non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a computer system, cause the computer system to perform operations that include:
Communicating, over one or more networks, with computing devices of a plurality of freight operators, each computing device of each respective freight operator of the plurality of freight operators including a service application that executes to transmit freight activity data to the computer system, the freight activity data including location information that identifies a recent location of the respective freight operator, the location information collected using one or more location determination resources of the computing device. (See, relevant rejection of Claim 1(a)(a))
Monitoring, using the transmitted freight activity data, each respective freight operator of the plurality of freight operators over a duration in which the respective freight operator operates a freight vehicle to fulfill a current shipping assignment the current shipping assignment of the respective freight operator being associated with a loading location of the current shipping assignment and a delivery location of the current shipping assignment. (See, relevant rejection of Claim 1(a)(b))
based on monitoring each respective freight operator, generating, by the computer system, a freight activity profile for each respective freight operator of the plurality of freight operators, the freight activity profile being generated without freight operator input based, at least in part, on (i) the recent location of the respective freight operator, and (ii) a current progress of the respective freight operator fulfilling the current shipping assignment of the respective freight operator based on the monitored freight activity data. (See, relevant rejection of Claim 1(a)(c))
The freight activity profile:
comprising assignment information for the current shipping assignment. (See, relevant rejection of Claim 1(a)(d)(i))
being automatically generated, by the computer system, based, at least in part, on (i) the recent location of the respective freight operator and (ii) a current progress of the respective freight operator fulfilling the current shipping assignment of the respective freight operator based on the monitored freight activity data. (See, relevant rejection of Claim 1(a)(d)(ii))
receiving, over the one or more networks, a  set of open shipping requests from one or more shippers, each open shipping request of the set of open shipping requests being associated with freight information comprising a freight load, a loading location of the open shipping request, and a delivery location of the open shipping request. (See, relevant rejection of Claim 1(a)(e and f))
For each open shipping request of the set of open shipping request:
Determining, based on (i) the freight activity profile of each of the plurality of freight operators and (ii) one or more categorical designations of the plurality of freight operators, a group of candidate freight operators that are or will be available for fulfilling the open shipping request, during an upcoming time interval. (See, relevant rejection of Claim 1(a)(g)(i))
the one or more categorical designations comprising at least one of: a backhaul designation. (See, relevant rejection of Claim 1(a)(g)(ii))
wherein the backhaul designation is based on the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a first threshold distance of the loading location of the open shipping request. . (See, relevant rejection of Claim 1(a)(g)(iii))
prioritizing the group of candidate freight operators based on respective rankings of the one or more categorical designations. (See, relevant rejection of Claim 1(a)(g)(iv))
Transmitting, over the one or more networks, information corresponding to the open shipping request to the computing device of each candidate freight operator in the group of candidate freight operators. (See, relevant rejection of Claim 1(a)(g)(v))
The information causing the service application of the computing device of each candidate freight operator of the group to generate an interactive user interface that includes a set of selectable features that, when interacted with by the candidate freight operator, causes the service application on the computing device of the candidate freight operator to transmit, over the one or more networks, data indicating whether the candidate freight operator accepts the open shipping request.  (See, relevant rejection of Claim 1(a)(g)(vi))
receiving, over the one or more networks, acceptance data indicating that a first operator in the group has accepted the open shipping request. (See, relevant rejection of Claim 1(a)(g)(vii))

	Regarding Claim 37, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 36 and 
wherein the one or more categorical designations further includes a reload designation. (See, relevant rejection(s) of Claim(s) 22(a) and 36)
wherein the one or more categorical designations further includes an identical designation. (See, relevant rejection(s) of Claim(s) 22(b) and 36)
wherein prioritizing the group of candidate freight operators comprises ranking each candidate freight operator amongst the group based at least in part on a categorical designation of each candidate freight operator of the group. (See, relevant rejection(s) of Claim(s) 22(c) and 36)

	Regarding Claim 42, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 36 and wherein the one or more categorical designations includes an identical designation, and wherein the categorical designation comprises an identical shipment designation identifies that one or more request parameters of the set of open shipping requests are equivalent to one or more corresponding parameters of a previous shipping assignment that the freight operator fulfilled. (Paragraph(s) 0185, 0261, and 0268-0271)(Jones et al. teaches parameters that will match a TSP to loads including shipping lane history, past bidding history, and history of declining certain loads. The system will filter load matches by driver load history and driver preferences which can be based on past loads (i.e., identical designation). Examiner, respectfully, notes that the request for the carrier can include a request for backhaul trips) 

Regarding Claim 43, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 36 and wherein the one or more categorical designations includes a home designation, and wherein the home designation identifies that at least one of the delivery location or the loading location of the open shipping request is within a home area of the candidate freight operator. (See, relevant rejection(s) of Claim(s) 26 and 36)

Claim(s) 23-24, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and Muckell et al. (US 2010/0179849) and Miller et al. (US 2015/0006428), further in view of Bharadwaj et al. (US 2008/012991). 
	Regarding Claim 23, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teach all the limitations as applied to Claim 21 and wherein the backhaul designation is further based on the delivery location of the open shipping request being within a 
	With respect to the above limitations: while Jones et al. teaches a system that can determine a backhaul to deliver a shipment from an origin location to a destination. The system is able to use location information and deadhead distance to determine the load and the next legs within the backhaul request. Examiner, respectfully, notes that Muckell et al. can determine a first threshold distance. However, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., do not explicitly teach second threshold distance between backhaul distances. 
	But, Bharadwaj et al. in the analogous art of backhaul for consolidated shipping, teaches second threshold distance between backhaul distances. (Paragraph(s) 0117-0118, 0130-0131, 0135-0136)(Bharadwaj et al. teaches that a system can determine a spatial (i.e., first threshold distance) and temporal proximity (i.e., second threshold distance) for various orders. The system will process various orders and a backhaul schedule for the shipment based on a spatial proximity limits of a store to temporal proximity limits of the respective delivery) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining freight operators for loads of Jones et al., a system that transmit loads to carriers of Millhouse et al., a system that allows a carrier to upload documents via an API, which, the system will then store carrier rules into a database for ranking the carriers to loads of Wagner et al., determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., and a system that rank multiple carriers based on distance in order to match them to a load of Miller et al., by incorporating the teachings of using two different distance thresholds to determine a shipment order of Bharadwaj et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency of supplier to buyer transportation supply chain. (Bharadwaj et al.: Paragraph 0042)

	Regarding Claim 24, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 21 and wherein the one or more categorical designations includes a reload designation, wherein the reload designation is based on the loading location of the current shipping assignment that the candidate freight operator is fulfilling being within a 
	With respect to the above limitations: while Jones et al. teaches a system that can travel from an origin location to a destination and the system can determine a shorter distance stop for another load. Examiner, respectfully, notes that Muckell et al. teaches a first threshold distance. However, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., do not explicitly teach a third threshold distance between backhaul distances. 	But, Bharadwaj et al. in the analogous art of backhaul, teaches a third threshold distance. (Paragraph(s) 0117-0118, 0130-0131, 0135-0136)(Bharadwaj et al. teaches that a system can determine a spatial and temporal proximity for various orders. The system will process various orders and a backhaul schedule for the shipment based on a spatial proximity limits of a store to temporal proximity limits of the respective delivery. Bharadwaj et al., also, teaches using a radial distance (i.e., third threshold distance) from a specified location in order to determine if an order is compatible for the backhaul) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining freight operators for loads of Jones et al., a system that transmit loads to carriers of Millhouse et al., a system that allows a carrier to upload documents via an API, which, the system will then store carrier rules into a database for ranking the carriers to loads of Wagner et al., determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., a system that rank multiple carriers based on distance in order to match them to a load of Miller et al., by incorporating the teachings of using a third distance thresholds to determine a shipment order of Bharadwaj et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency of supplier to buyer transportation supply chain. (Bharadwaj et al.: Paragraph 0042)

	Regarding Claim 38, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al./Bharadwaj et al., teaches all the limitations as applied to Claim 36 and wherein the categorical designation represents a backhaul designation is based on the delivery location of the open shipping request being within a second threshold distance of the loading location of the current shipping assignment of the candidate freight operator. (See, relevant rejection(s) of Claim(s) 23 and 36)
	
	Regarding Claim 39, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al./Bharadwaj et al., teaches all the limitations as applied to Claim 36 and wherein the one or more categorical designations includes a reload designation and wherein the reload designation is based on the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a third threshold distance of the loading location of the open shipping request. (See, relevant rejection(s) of Claim(s) 24 and 36)

Claim(s) 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and Muckell et al. (US 2010/0179849) and Miller et al. (US 2015/0006428),and further in view of Kohli (US 10,586,273). 
	Regarding Claim 28, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 21. 
	However, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., doesn’t explicitly teach wherein the information transmitted to each candidate freight operator includes recommendation of the open shipping request.
	But, Kohli in the analogous art of matching couriers to items for delivery, teaches wherein the information transmitted to each candidate freight operator includes recommendation of the open shipping request. (Column 9, Lines 7-15)(Kohli teaches that if a threshold number of application open events occur then the system will recommend that a courier acquire a quantity of items and go to the particular neighborhood based on the prediction number of orders) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system of Jones et al., a carrier matching system of Millhouse et al., a carrier matching system of Wagner, determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., and  a system that will rank multiple carriers based on distance in order to match them to a load of Miller et al., by incorporating the teachings of determining a threshold number of buyer applications that are open and recommending a courier to travel to that location of Kohli, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help deliver items more quickly. (Kohli: Column 2, Lines 8-12)

	Regarding Claim 30, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teach all the limitations as applied to Claim 21. 
	However, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., do not explicitly teach wherein determining the group of candidate freight operators includes detecting for one or more candidate freight operators of the group, an availability event that indicates that one or more candidate freight operators as being available for fulfilling the open shipping request. 
	But, Kohli in the analogous art of matching couriers to items for delivery, teaches wherein determining the group of candidate freight operators includes detecting for one or more candidate freight operators of the group, an availability event that indicates that one or more candidate freight operators as being available for fulfilling the open shipping request. (Column 17, Lines 42-53 and 63-67); and (Column 18, Lines 11-16)(Kohli teaches a device that can determine one or more couriers within a threshold delivery travel time to the delivery location. If the system determines that the a courier is within a threshold delivery time then the system will send the courier order information for delivering the item to a buyer (i.e., availability event))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system of Jones et al., a carrier matching system of Millhouse et al., a carrier matching system of Wagner, determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., and  a system that will rank multiple carriers based on distance in order to match them to a load of Miller et al., by incorporating the teachings of using delivery time information to determine if an order can be sent to a courier of Kohli, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help delivery item more quickly. (Kohli: Column 2, Lines 8-12)
	
	Regarding Claim 31, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al./Kohli., teaches all the limitations as applied to Claim 30. 
	However, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., do not explicitly teach wherein detecting the availability event includes estimating a delivery time for each of the one or more candidate freight operators to complete the current shipping assignment. 
	But, Kohli in the analogous art of matching couriers to items for delivery, teaches wherein detecting the availability event includes estimating a delivery time for each of the one or more candidate freight operators to complete the current shipping assignment. (Column 17, Lines 42-53 and 63-67); and (Column 18, Lines 11-16)(Kohli teaches a device that can determine one or more couriers within a threshold delivery travel time to the delivery location. If the system determines that the courier is within a threshold delivery time then the system will send the courier order information for delivering the item to a buyer (i.e., availability event). Kohli, further, teaches that the system can determine if a courier is within a second a third person request, which, the system will determine a delivery time for additional orders and the send the orders to the courier for delivery based on the computed delivery times, see Column 12, Lines 32-67 and Column 13, Lines 1-4)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system of Jones et al., a carrier matching system of Millhouse et al., a carrier matching system of Wagner, determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., and  a system that will rank multiple carriers based on distance in order to match them to a load of Miller et al., by incorporating the teachings of using delivery time information to determine if an order can be sent to a courier of Kohli, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help delivery item more quickly. (Kohli: Column 2, Lines 8-12)

Claim(s) 29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and Muckell et al. (US 2010/0179849) and Miller et al. (US 2015/0006428),  and further in view of Kumar et al. (US 9,269,103). 
	Regarding Claim 29, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., teaches all the limitations as applied to Claim 21 and wherein the relay designation identifies that the loading location of the open shipping request is within 
	With respect to the above limitations: while Jones et al. teaches determining a relay point to pick-up a shipment. However, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al., do not explicitly teach a threshold distance from the current or plane route of the carrier  and a loading location. 
	But, Kumar et al. in the analogous art of a courier picking up an order based on a threshold distance from a courier route, teaches loading location of the open shipping request is within a threshold distance of a current or planned route. (Column 7, Lines 47-67); and (Column 12, Lines 1-5 and 28-34)(Kumar et al. teaches multiple couriers are equipped with courier devices that allows their location to be detected, column 7, lines 47-67.  Kumar et al., further, teaches that the system can determine if a carrier is able to pick-up an order from the pickup locations (i.e., loading location) that is within a threshold distance of a couriers route, see Column 12, Lines 1-5 and 28-34) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system that is able to determine transfer points along a route of Jones et al., a carrier matching system of Millhouse et al., a carrier matching system of Wagner, determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., and  a system that will rank multiple carriers based on distance in order to match them to a load of Miller et al., by incorporating the teachings of determining a threshold distance of a courier route from a pickup location for an order from a merchant of Kumar et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enable efficient crowdsourcing of courier services by determining location information of a courier that is closer to a merchant. (Kumar et al.: Column 2, Lines 7-13)

	Regarding Claim 41, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al./Kumar et al., teaches all the limitations as applied to Claim 37 and wherein the one or more categorical designations includes a relay designation and wherein the relay designation identifies that the loading location of the open shipping request is within a threshold distance of a current or planned route of the candidate freight operator. (See, relevant rejection(s) of Claim(s) 29 and 37)

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and Muckell et al. (US 2010/0179849) and Miller et al. (US 2015/0006428) and Kohli (US 10,586,273), as applied to Claim 31, and further in view of Marueli (US 2017/0249847). 
	Regarding Claim 32, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al./Kohli, teaches all the limitations as applied to Claim 31 and 
	With respect to the above limitations: while Jones et al. teaches a request can be sent via a device app. Examiner, further, notes that Millhouse, Wagner et al., and Kohli, teaches applications on a mobile device to send request. However, Jones et al., Millhouse et al., Wagner et al., Muckell et al., Miller et al., and Kohli, do not explicitly teach detecting an availability event communicated from a candidate freight operators device. 
	But, Marueli in the analogous art of a driver changing their availability, teaches wherein detecting the availability event further includes detecting a request communicated from the one or more candidate freight operators of each of the one or more candidate freight operators. (Paragraph(s) 0019-0020)(Marueli teaches a driver computing device that includes an application that allows a driver to enter various amounts of information. Marueli, further, teaches that the application allows the driver to specify their availability, such as to ‘available,’ and/or ‘unavailable.’)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify freight mobile device application of Jones et al., a carrier device of Millhouse et al., a carrier device of Wagner, determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., a system that will rank multiple carriers based on distance in order to match them to a load of Miller et al., and an courier device of Kohli, by incorporating the teachings of using a driver device to change their status availability via an application to transport items of Marueli, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help enhance the experience of drivers by allowing the drivers to fulfil transportation request. (Marueli: Paragraph 0012)

	Regarding Claim 33, Jones et al./Millhouse et al./Wagner et al./Muckell et al./Miller et al./Kohli, teaches all the limitations as applied to Claim 31 and 
	With respect to the above limitations: while Jones et al. teaches a driver can search for a load using an application on their phone. Examiner, further, notes that Millhouse, Wagner et al., and Kohli, teaches applications on a mobile devices. However, Jones et al., Millhouse et al., Wagner et al., Muckell et al., Miller et al., and Kohli, do not explicitly teach detecting an availability event from a candidate freight operators device. 
	But, Marueli in the analogous art of a driver changing their availability, teaches wherein detecting the availability event. (Paragraph(s) 0019-0020)(Marueli teaches a driver computing device that includes an application that allows a driver to enter various amounts of information. Marueli, further, teaches that the application allows the driver to specify their availability, such as to ‘available,’ and/or ‘unavailable.’)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify freight mobile device application of Jones et al., a carrier device of Millhouse et al., a carrier device of Wagner, determining backhaul opportunities and ranking those opportunities by determining a spatial distance that is within a predetermined distance from a carrier start and end locations of Muckell et al., a system that will rank multiple carriers based on distance in order to match them to a load of Miller et al., and an courier device of Kohli, by incorporating the teachings of using a driver device to change their status availability via an application to transport items of Marueli, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help enhance the experience of drivers by allowing the drivers to fulfil transportation request. (Marueli: Paragraph 0012)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Addressing Freight Imbalance in the TruckLoad Trucking Industry Through Hierarchical Planning,” by Anthony S. Humphrey, May 2006, (hereinafter Freight). Freight teaches determining drivers to backhaul loads. The system can determine a driver arrives to a region and drops off freight at a destination. After the drop-off the driver is dispatched to pickup an outbound load. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628